Opinion by
Mb,. Chief Justice Sterrett,
One of the questions presented by the testimony in this case was, whether the injuries resulting in the death of plaintiff’s husband were caused by the negligence of the defendant companies ; the other was whether any negligence of the deceased contributed to the fatal result. An examination of the evidence has convinced us that both were controlling questions of fact which, under the well settled rules of law, the learned trial judge was bound to submit to the jury for their determination. That was accordingly done in a clear, substantially correct and adequate charge, and a verdict was rendered in favor of the plaintiff, subject to the opinion of the court on the question of law reserved.
Plaintiff’s averment of negligence, etc. was thus impliedly affirmed by the verdict, and the counter averment of contributory negligence, upon which the defendants relied, was in like manner negatived. Upon due consideration of the point reserved, it was rightly decided in favor of the plaintiff, and judgment was accordingly entered for the amount found by the jury.
It is unnecessary to notice the specifications of error in detail. With the single exception of those relating to the question of law reserved, there is nothing in either of them that is sufficient to suggest even a reasonable doubt as to the accuracy of the general charge or any of the rulings complained of; and they are therefore dismissed without further comment.
It was claimed by the defendants, as a conclusively established fact, that at the time of the accident plaintiff’s husband was sitting on the wheel of the brake in the rear of the car next the caboose, and was thus guilty of negligence that contributed to his injury. On that ground, the learned judge was requested to direct a verdict for the defendants, but instead of doing so he submitted all the testimony bearing on the question of the alleged contributory negligence of the deceased to the *512jury, with, proper instructions, and reserved for future consideration “ the question as to whether the alleged fact that the deceased was sitting on the wheel of the brake,” etc., “ was established as an undoubted fact by testimony of such character as makes it our duty to withdraw the case from the jury.” In thus reserving the question, and afterwards deciding it in favor of the plaintiff, he committed no error of which the defendants have any just reason to complain. If any regard is to be had to the hitherto well recognized line of demarcation between the duties of the court, as the expounder of the law, and those of the jury, as the constitutional triers of fact, he could not have decided otherwise than he did. It has been repeatedly said that negligence is the absence of care according to the circumstances, and is always a question for the jury when there is a reasonable doubt as to the facts, or as to the inferences to be drawn from them. When the facts are either admitted, or established by undisputed evidence, it is the duty of the court to declare the law applicable to them; but when material facts are disputed or inferences of fact are to be drawn from the testimony, it is the exclusive province of the jury to determine what they are: Field on Damages, sec. 519; Railroad v. White, 88 Pa. 333; Railroad v. Werner, 89 Pa. 64; McGill v. Railway Co., 152 Pa. 334; Vannatta v. Railroad, 154 Pa. 273; Smith v. B. & O. Railroad, 158 Pa. 87. Tested by the principles recognized in these and many other authorities, the learned judge was clearly right in disposing of the reserved question as he did. Iiis action, in that regard, is fully vindicated in his opinion sent up with the record.
Judgment affirmed.